[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER ON DEFENDANT'S APPEAL FROM DECISION OF FAMILYSUPPORT MAGISTRATE
The defendant's appeal from the decision of the family support magistrate dated January 20, 1995, having been presented to this court, after hearing, is hereby denied. The defendant has not shown that said decision is either clearly erroneous in view of the reliable, probative and substantial evidence on the whole record or arbitrary or capricious or characterized by abuse of discretion.
Accordingly, the decision of the family support magistrate dated January 20, 1995, is affirmed.
Teller, J.